DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 calls for, “controls the driving mechanism to stop a movement of the device, in a case where the processor determines that the device is moving.”  Then claim 2 calls for, “The device according to Claim 1, wherein the processor controls the driving mechanism to rotate the device from a stationary position in a case where the driving mechanism is to start driving in accordance with the predetermined content, and causes the camera to acquire the video when the device is rotating.
If the mechanism is to start driving it means that is about to move and then the processor causes the device to rotate (which also is movement) from a stationary position.  The stop a movement of the device, in a case where the processor determines that the device is moving.” 
Similarly claim 3 call for, “a third processing in which the driving mechanism is controlled to cause a movement of the vehicle that corresponds to the first content.”  Similarly claim 3 conflicts with claim 1, wherein a processor causes the mechanism to, “…stop a movement of the device, in a case where the processor determines that the device is moving.” 
The rest of the claims are rejected for depending on a rejected base claim or for having similar deficiencies.  

Allowable Subject Matter
Claims 1, 13, 14 allowed.

Conclusion
The prior art, US 8406925 made of record and not relied upon is considered pertinent to applicant's disclosure.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONNIE M MANCHO/Primary Examiner, Art Unit 3666